Citation Nr: 0301271	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  97-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left Achilles 
tendon disability.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a left thigh 
disability.

8.  Entitlement to an evaluation for residuals of a left 
knee injury with post-operative extensor mechanism repair, 
removal of Mersilene tape, and debridement of the 
synovium; currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable evaluation for residuals 
of a right ankle injury with Achilles tendon repair.

(The issue of entitlement to a gastrointestinal disability 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 
1997.

This appeal arises from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied entitlement to service 
connection for bilateral hearing loss, tinnitus, a right 
knee disability, a left Achilles tendon disability, a skin 
disorder, a low back disability, and a left thigh 
disability.  This rating decision did grant entitlement to 
service connection for the veteran's left knee and right 
ankle disabilities, both found at that time to be 
noncompensable.  The veteran appealed these 
determinations.  By rating decision of April 2002, the RO 
granted a 10 percent rating for the veteran's left knee 
disability.  He has continued his appeal.

In the rating decision of August 1997, the RO also denied 
entitlement to service connection for pansinusitis, a 
right thigh disability, a right elbow disability, 
headaches, and a sleep disorder.  The veteran appealed 
these issues.  However, by rating decision of April 2002, 
the RO granted service connection for these disabilities.  
The veteran has yet to file a notice of disagreement with 
these determinations or contested the evaluations assigned 
to these disabilities.  He was informed in this rating 
decision that the RO's actions regarding these claims were 
a full grant of all benefits sought on appeal, and the 
Board of Veterans' Appeals (Board) concurs with this 
finding.

The Board is undertaking additional development on the 
matter of the veteran's claim of entitlement to service 
connection for a gastrointestinal disability, pursuant to 
authority granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 
2002).  See 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  All evidence required for equitable determinations on 
the issues decided below has been obtained.

2.  The veteran's right ear hearing acuity does not meet 
the required audiometric criteria for a disability.

3.  The lay and medical evidence has attributed the 
veteran's recognized left ear hearing loss to his in-
service noise exposure.

4.  The lay and medical evidence has attributed the 
veteran's tinnitus to his in-service noise exposure.

5.  The lay and medical evidence has established that the 
veteran's chronic strain of the anterior cruciate ligament 
of the right knee is a result of his military service.

6.  The preponderance of the evidence is against the 
veteran's claim that he has a chronic disability 
associated with his left Achilles tendon.

7.  The preponderance of the evidence is against the 
veteran's claim that he has a chronic skin disorder.

8.  The lay and medical evidence has established that the 
veteran's chronic low back strain is a result of his 
military service.

9.  The preponderance of the evidence is against the 
veteran's claim that he has a chronic disability 
associated with his left thigh.

10.  The veteran's left knee disability is characterized 
by moderate instability, degenerative changes, and slight 
limitation of motion.

11.  The veteran's right ankle and Achilles tendon 
disability is characterized by minimal limitation of 
function during periods of exacerbation.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred or aggravated 
in service.  38 C.F.R. § 3.385 (2002).

2.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2002).

3.  Tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002).

4.  A chronic strain of the anterior cruciate ligament of 
the right knee was incurred in service.  38 U.S.C.A. 
§§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

5.  A left Achilles tendon disability was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

6.  A skin disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

7.  A chronic low back strain was incurred in service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

8.  A left thigh disability was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).

9.  An evaluation of 20 percent disabling is warranted for 
moderate instability resulting from residuals of a left 
knee injury with post-operative extensor mechanism repair, 
removal of Mersilene tape, and debridement of the 
synovium.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Code 
5257 (2002).  See also VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

10.  An evaluation of 10 percent disabling is warranted 
for degenerative changes with slight limitation of motion 
resulting from residuals of a left knee injury with post-
operative extensor mechanism repair, removal of Mersilene 
tape, and debridement of the synovium.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5003, 5010 
(2002).  See also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).

11.  A compensable evaluation is not warranted for 
residuals of a right ankle injury with Achilles tendon 
repair.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.71, 4.71a, Codes 5003, 
5024, 5270-5274 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in May 
2002.  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000 as indicated in 
the statement of the case (SOC) issued in September 1997.  
Therefore, the development conducted by VA in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters of 
April 1998, November 1999, and April 2001, the RO informed 
the veteran of the actions he must take and the type of 
evidence required in order to establish his current 
claims.  These letters also informed the veteran of the 
development that would be completed by VA in 
substantiating his claims, to include obtaining pertinent 
medical records and a VA examination.  In the SOC of 
September 1997 and the SSOC of May 2002, VA specifically 
notified the veteran of the evidence that it had 
considered, the pertinent laws and regulations, and the 
reasons and bases for its decisions.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.  

The Board finds that all records pertinent to the current 
claims in the possession of the Federal government have 
been obtained, to include service medical records.  The 
veteran has not alleged that he is currently in receipt of 
Workers' Compensation or Social Security Administration 
disability benefits.  In addition, the veteran has not 
identified any VA facility at which he has received 
medical treatment.  Finally, the veteran was afforded VA 
compensation examinations in April and May 2001.  The VA 
examiners noted an accurate medical history based on a 
review of the claims file and provided evidence/opinion on 
the existence and severity of the veteran's claimed 
disabilities.  These examinations also provided clinical 
and radiological findings regarding the effected joints.  
The examiner's opinions of April 2001 specifically 
addressed the veteran's functional limitations due to 
pain, weakness, excess fatigability, and/or incoordination 
resulting from his service-connected back disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and severity of the claimed 
disorders.  The veteran indicated in May 1998 that he 
wished to have a hearing before VA.  However, in November 
1998, the veteran withdrew his hearing request. 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred 
in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case 
law of the United States Court of Appeals for Veterans 
Claims (Court), lay observation is competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Arthritis 
shall be granted service connection although it was not 
otherwise established as incurred in service if manifested 
to a degree of 10 percent or more within one year of 
separation from the military.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).



Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran claims that he was exposed to significant 
noise due to his military occupational specialties as an 
infantryman and Avenger crewmember (air defense 
artillery).  He alleges that both his hearing loss and 
tinnitus did not exist when he entered military service 
and were first manifested during this service.  According 
to Espiritu v. Brown, 2 Vet. App. 492, 494 (1992), a lay 
person is competent to provide evidence on the incurrance 
of injury and resulting symptoms.  However, only a medical 
professional can provide competent, probative evidence 
regarding the diagnosis or etiology of a disability.

On his entrance examination of January 1977, the veteran 
denied any medical history of hearing loss or ear 
problems.  On examination, his ears and ear drums were 
normal.  Audiometric testing revealed the following 
results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
10
-
25
-
25
-
-
LEFT
-
5
15
-
20
-
25
-
-

A military outpatient record of May 1979 noted the 
veteran's complaints of right ear hearing problems.  The 
impression was severe bilateral serous otitis media.  The 
veteran continued to complain of bilateral ear pain from 
May to December 1979.  The assessments were serous otitis 
media. 

Outpatient examination in January 1984 found wax build up 
in his ear canals and the right canal was reported to be 
irritated.  The assessment included probable viral 
syndrome.  Audiometric testing in February 1984 reported 
the veteran's hearing acuity as:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
15
-
15
15
10
75
-
LEFT
-
10
15
-
25
20
15
40
-

On a comprehensive military examination in March 1985, the 
veteran's ear and ear drums were again found to be normal.  
Audiometric testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
15
-
25
20
25
30
-
LEFT
-
15
15
-
30
20
15
30
-

Audiometric testing conducted in June 1986 reported the 
veteran's hearing acuity to be:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
20
-
25
25
30
75
-
LEFT
-
15
15
-
25
25
20
45
-

Audiometric testing conducted in April 1987 reported the 
veteran's hearing acuity to be:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
10
-
15
15
25
90
-
LEFT
-
15
10
-
25
20
15
40
-

A comprehensive medical examination in January 1989 did 
not indicate any history of hearing loss or tinnitus.  On 
examination, his ears and ear drums were normal.  
Audiometric testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
10
-
5
10
10
10
-
LEFT
-
0
10
-
15
0
10
10
-

Audiometric testing conducted in December 1994 reported 
the veteran's hearing acuity to be:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
15
-
25
20
30
80
-
LEFT
-
10
15
-
25
20
25
50
-

Audiometric testing conducted in August 1996 reported the 
veteran's hearing acuity to be:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
20
15
15
-
25
20
25
75
-
LEFT
15
15
15
-
25
20
25
35
-

The audiologist noted that the veteran had normal tympanic 
membranes with acoustic reflexes.  The left ear canal was 
irrigated to remove cerumen.

The report of audiometric testing conducted in October 
1996 was misprinted.  However, the audiologist indicated 
that the veteran was routinely exposed to hazardous noise.

On his retirement examination in January 1997, the veteran 
again denied any history of hearing loss or ear problems.  
On examination, his ears were normal, but his ear drums 
had fibrous tissue without perforation.  Audiometric 
testing revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
15
20
-
20
25
25
75
-
LEFT
-
20
20
-
30
25
30
45
-

The retirement examination report listed defects that 
included high frequency hearing loss.

A VA general medical examiner of April 2001 found the 
veteran's ears to be within normal limits.  His diagnoses 
included hearing loss and tinnitus.

The veteran was afforded a VA audiological examination in 
May 2001.  He complained of difficulty hearing in most 
situations, but felt it was not to the point he needed to 
use hearing aids.  He claimed to have been exposed to loud 
noise during his military service from heavy equipment, 
military vehicles, and air defense artillery.  The veteran 
also complained of a bilateral high pitch ringing that 
occurred approximately twice a day.  The results of the 
audiometric testing revealed:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
20
25
-
25
25
30
-
-
LEFT
-
20
25
-
35
30
40

-

Speech recognition was 100 percent in the right ear and 88 
percent in the left ear.  The audiologist summarized these 
results as mild to severe high frequency sensorineural 
hearing loss in the right ear and mild to moderately 
severe high frequency sensorineural hearing loss in the 
left ear.  Speech discrimination ability was excellent in 
the right ear and good in the left ear.  This examiner 
indicated that the veteran's tinnitus was of an unknown 
etiology.  It was further noted that the veteran would be 
exposed to loud noises at his current job as a bus driver.

While both the military separation examination and the VA 
examination of May 2001 noted high frequency hearing loss 
in the right ear, the audiometric testing of record fails 
to show a hearing loss in the right ear that is recognized 
as a disability under the provisions of 38 C.F.R. § 3.385.  
In the absence of a current disability, there can be no 
valid claim.  Therefore, entitlement to service connection 
for right ear hearing loss must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The veteran has claimed that he was exposed to loud noise 
during his twenty year career with the military.  His 
exposure to hazardous noise is confirmed by the military 
audiologist in October 1996 and his noted military 
occupational specialties in the infantry and air defense 
artillery.  While the military audiometric results do not 
show a recognized hearing disability in the left ear, such 
a finding in and of itself does not preclude awarding 
service connection.  In order to establish service 
connection for defective hearing, it is not necessary to 
meet the regulatory criteria of 38 C.F.R. § 3.385 both in 
service and thereafter, but only to show evidence of 
defective hearing in service, and then to meet the 
provisions of 38 C.F.R. § 3.385 at a point in time 
following discharge.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Hensley v. Brown, 3 Vet. App. 155 (1993).  
For this reason, it is critical to evaluate hearing (or 
hearing loss) at all of the frequencies tested, including 
250, 4000, 6000, and 8000 Hertz.  In the current case, the 
veteran entered service with tested hearing acuity that 
was substantially better than that tested at the time of 
his retirement examination.  He received diagnoses for 
high frequency hearing loss both in service and on his 
first audio examination post-service.  The veteran has 
presented competent lay evidence that his hearing problems 
began during his military service and have continuously 
existed to the present time.  His left ear hearing loss 
currently is recognized as a disability under the 
provisions of 38 C.F.R. § 3.385 as his speech recognition 
ability is less than 94 percent in this ear and his audio 
acuity at 4,000 Hertz is 40 decibels.  Based on this lay 
and medical evidence, the Board finds that the veteran's 
left ear hearing loss is entitled to service connection. 

While the veteran failed to complain of tinnitus during 
his military service, the evidence establishes that he had 
exposure to hazardous noise and resulting high frequency 
hearing loss.  He has also presented competent lay 
evidence that his tinnitus began during his military 
service and has continuously existed since that time.  
Therefore, service connection is also warranted for 
tinnitus.

The veteran is not entitled to service connection for 
right ear hearing loss as a matter of regulation under 
38 C.F.R. § 3.385.  As there is no audiometric results for 
the right ear that establish a current disability, the 
principles of 38 U.S.C.A. § 5107(b) are not applicable to 
this claim.  The Board finds that the evidence warrants 
the grant of service connection for left ear hearing loss 
and tinnitus.


Right Knee Disability

It is alleged by the veteran that he had right knee pain 
during military service, but did not complain of this 
problem.  He contents that his left knee disability caused 
additional weight stress on the right knee joint resulting 
in a chronic disability.

The veteran received a number of comprehensive medical 
examinations while in military service.  Examinations 
conducted in January 1977, March 1985, and January 1989 
found his lower extremities to be normal.  The veteran did 
not report any past medical history of a right knee injury 
or disability.

A physical therapy examination of March 1993 found full 
range of motion in the right knee with the knee ligaments 
stable and intact.  An orthopedic consultation of October 
1995 noted the veteran's complaint of bilateral knee pain.  
A right knee X-ray report indicated a normal knee joint.  
The impression was chondromalacia patella.  The examiner 
failed to explicitly identify if this impression included 
both knees.  Subsequent medical records dated from October 
through December 1995 only noted assessments of 
chondromalacia patella in the left knee.  

An emergency room record of July 1996 noted the veteran's 
complaint of bilateral knee pain for the past week.  
However, this record only noted examination findings for 
the left knee.  The diagnosis was probable knee strain.  
An orthopedic consultation of September 1996 indicated 
that the right knee was positive for crepitus.  The 
impression was patella-femoral pain syndrome.

On his retirement examination in January 1997, the veteran 
did not indicate any prior history of a right knee injury 
or disability.  On examination, his lower extremities were 
noted to be abnormal.  The only defect reported was a left 
knee disability.

At a VA general medical examination of April 2001, the 
veteran claimed that he had started having problems with 
his right knee during his military service and had injured 
this knee while playing football in 1990.  It was asserted 
by the veteran that he underwent arthroscopic surgery on 
his right knee while in the military to remove a bone 
chip.  He complained of flare-ups of right knee pain, 
stiffness, swelling, and instability.  On examination, the 
veteran was able to walk with no signs of pain or limping.  
The muscles of the lower extremity were well-developed 
with no atrophy or wasting.  There was no swelling or 
effusion in the right knee joint.  A very small old 
surgical scar was present on the right knee.  There was no 
abnormality associated with this scar.  There was no pain 
to deep palpation of the right knee.  Range of motion was 
from 0 degrees extension to 140 degrees flexion, with some 
discomfort during flexion and mild crepitus on movement.  
The lateral collateral ligaments were within normal 
limits, however, the drawer sign was positive with 
moderate anterior displacement of the right knee.  X-ray 
of the right knee revealed no significant bony or joint 
abnormality.  The diagnosis was chronic moderate strain of 
the anterior cruciate ligament of the right knee.

The veteran has claimed that he underwent arthroscopic 
surgery on his right knee during military service and 
sustained an injury to the right knee in 1990.  The 
service medical records do not corroborate this claim.  
However, the service medical records do corroborate the 
veteran's ongoing complaints of right knee pain and 
impressions of patella-femoral pain syndrome.  Post-
service examination found a chronic strain in the right 
knee.

Complaints for right knee pain are sparse in the twenty 
year period reported in the service medical records, and 
most notably no right knee disability was found on 
retirement examination in January 1997.  However, the 
Board finds that there is sufficient evidence in the 
service medical records to resolve any doubt about the 
veteran's lay assertions, regarding chronic right knee 
pain, in the veteran's favor.  See 38 U.S.C.A. § 5107(b).  
As the lay evidence establishes the onset of the veteran's 
right knee pain during his military service and the VA 
examination has attributed these symptoms to a chronic 
right knee strain, the Board finds that the lay and 
medical evidence supports the award of service connection 
for a chronic strain of the anterior cruciate ligament of 
the right knee.


Left Achilles Tendon Disability

It is alleged by the veteran that his left Achilles tendon 
problems began during his military service.  He contents 
that his right ankle disability caused additional weight 
stress on his left Achilles tendon resulting in a chronic 
disability.

The veteran received a number of comprehensive medical 
examinations while in military service.  Examinations 
conducted in January 1977, March 1985, and January 1989 
found his lower extremities to be normal.  The veteran did 
not report any past medical history of a left Achilles 
tendon injury or disability.

An undated military emergency care record indicated that 
the veteran had sustained a sports injury and complained 
of left ankle pain.  There was no evidence of fracture on 
X-ray.  The assessment was left ankle sprain.  In October 
1982, the veteran complained of left foot pain after 
inverting his foot while playing basketball.  There was 
edema in the foot, but X-ray found no evidence of 
fracture.  The assessment was a strain.

On his retirement examination in January 1997, the veteran 
did not indicate any prior history of a left Achilles 
tendon injury or disability.  On examination, his lower 
extremities were noted to be abnormal.  The only defect 
reported was a left knee disability.

During his April 2001 VA examination, the veteran 
complained of flare-ups of pain and swelling associated 
with his left Achilles tendon.  He denied receiving any 
ongoing treatment for this alleged disability.  On 
examination, there was no swelling, redness, deformity, 
lumps, discomfort, or pain on palpation in the left 
Achilles area.  Left ankle range of motion was found to be 
within normal limits and movement did not evidence signs 
of pain.  The diagnosis was left Achilles tendonitis that 
had resolved.

There is evidence that the veteran sustained sprains or 
strains to his left ankle and foot during his military 
service.  However, repeated in-service physical 
examinations found no chronic disability associated with 
the veteran's left Achilles tendon, nor did the veteran 
report any medical history of such a disorder at the time 
of these examinations.  The VA examiner of April 2001 
indicated that any tendonitis associated with the left 
Achilles tendon had resolved.  While the veteran is 
competent to present lay evidence of symptomatology, both 
the military and medical evidence fail to corroborate the 
existence of a chronic disability associated with his left 
Achilles tendon.  As the medical evidence does not 
establish the existence of a current disability or disease 
associated with the veteran's left Achilles tendon, 
service connection cannot be awarded for this alleged 
disorder.

The Board finds that the preponderance of the evidence 
does not support the grant of entitlement to service 
connection for a left Achilles tendon disability.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  While the veteran has provided lay 
evidence regarding the existence of a current disability 
and its relationship to his military service, this 
evidence is not competent to establish the required 
medical diagnosis and nexus opinion.  The Board finds that 
the examination reports prepared by competent medical 
professionals are more probative of the existence and 
etiology of a disorder or disability.  


Skin Disorder

It is alleged by the veteran that his athlete's foot 
infection began during his military service.  He claims 
that this fungal infection is chronic with periodic flare-
ups of symptomatology.

In May 1979 and April 1982, the veteran was treated for 
fungal infections of his feet.  The veteran received a 
number of comprehensive medical examinations while in 
military service.  Examinations conducted in January 1977, 
March 1985, and January 1989 found his skin to be normal.  
The veteran did not report any past medical history of a 
skin disorder.  On his retirement examination in January 
1997, the veteran did not indicate any prior history of a 
skin disorder.  On examination, his skin was normal.

During his VA examination in April 2001, the veteran 
denied receiving any treatment in recent years for a skin 
disorder and indicated that since his separation from the 
military his skin had been "okay."  It was noted by the 
examiner that the veteran did "not have any symptoms 
related to this condition."  No dry skin or gross skin 
condition was found on examination.  The diagnosis was a 
skin condition that had resolved.

There is evidence that the veteran was treated for fungal 
infection of the skin of his feet during military service.  
However, repeated in-service physical examinations found 
no chronic disability associated with his skin, nor did 
the veteran report any medical history of such a disorder 
at the time of these examinations.  The VA examiner of 
April 2001 indicated that any prior skin condition had 
resolved.  While the veteran is competent to present lay 
evidence of symptomatology, both the military and medical 
evidence fail to corroborate the existence of a chronic 
skin disorder.  In fact, the veteran himself appears to 
acknowledge during his April 2001 examination that he did 
not suffer with chronic symptoms of a fungal infection or 
any other type of skin disorder.  As the evidence does not 
establish the existence of a current disability or disease 
associated with the veteran's skin, service connection 
cannot be awarded for this alleged disorder.

The Board finds that the preponderance of the evidence 
does not support the grant of entitlement to service 
connection for a skin disorder.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has provided lay evidence 
regarding the existence of a current disability and its 
relationship to his military service, this evidence is not 
competent to establish the required medical diagnosis and 
nexus opinion.  The Board finds that the examination 
reports prepared by competent medical professionals are 
more probative of the existence and etiology of a disorder 
or disability.


Low Back Disability

The veteran alleges that he currently has a low back 
disability that began during his military service.  He 
apparently contents that this disability is the result of 
the strenuous activity that he undertook while in military 
service.

The veteran received a number of comprehensive medical 
examinations while in military service.  Examinations 
conducted in January 1977, March 1985, and January 1989 
found his spine, musculoskeletal system, and neurological 
system were all normal.  The veteran did not report any 
past medical history of a low back injury or disability.

In January 1984, the veteran's complaints included low 
back pain, loss of taste and appetite, headaches, and 
feelings of restlessness.  On examination, there was 
localized pain in the lumbar region.  The assessment was 
to rule out hepatitis and probable viral syndrome.

An outpatient record of June 1995 noted the veteran's 
complaint of low back pain after conducting "a lot of 
jumping" during a field exercise.  On examination, there 
was normal gait, full active range of motion in the back, 
and straight leg raises were negative.  However, there was 
mild pain on palpation of the L3 through L5 area.  The 
assessment was low back pain and tendonitis.

On his retirement examination in January 1997, the veteran 
did not indicate any prior history of a low back injury or 
disability.  On examination, his spine, musculoskeletal 
system, and neurological system were all normal.

A military outpatient record of April 1997 noted the 
veteran's complaint of low back pain for the past two 
days.  He denied any prior history of back problems.  The 
veteran claimed that his back pain was sharp and the 
examiner noted that the veteran appeared to be in extreme 
pain.  The assessment was chronic low back pain.

At his VA examination in April 2001, the veteran 
complained of constant pain in his back with occasional 
stiffness, fatigue, and lack of endurance.  He noted that 
he wore a back brace at his work as a bus driver.  The 
veteran acknowledged that he did not receive any ongoing 
medical treatment for this problem.  On examination, there 
was no pain on deep palpation of the lumbar region and 
straight leg raises were negative.  However, during range 
of motion testing the veteran evidenced pain and 
discomfort.  His lumbosacral X-ray was reported to be 
normal.  The diagnosis was recurrent and symptomatic 
chronic back strain.

The service medical evidence corroborates the veteran's 
lay evidence of back pain during his military service.  In 
fact, the military outpatient record shows that the 
veteran was suffering with chronic back pain just months 
prior to his retirement.  VA examination of April 2001 
confirms that the veteran has a current low back 
disability.  Based on this lay and medical evidence, the 
Board finds that entitlement to service connection is 
warranted for chronic low back strain.  


Left Thigh Disability

It has been alleged by the veteran that he currently has a 
left thigh disability as a result of his military service.  
The veteran received a number of comprehensive medical 
examinations while in military service.  Examinations 
conducted in January 1977, March 1985, and January 1989 
found his lower extremities to be normal.  The veteran did 
not report any past medical history of a left thigh injury 
or disability.

The service medical records indicate that the veteran 
sustained right thigh and left knee injuries during his 
military service.  A military hospital summary of May 1987 
noted treatment of a recent left knee injury.  It was 
noted that the left knee was placed in a brace to limit 
motion during recovery from surgery.  An outpatient record 
of June 1987 noted severe quadricep atrophy in the left 
leg.  In September 1987, examination found irritation 
around the Mersilene tape on the left quadricep.  The 
Mersilene tape was surgically removed in October 1987.

A physical therapy examination of March 1993 found the 
muscle strength in the left leg quadricep and hamstrings 
to be five on a scale from one (poor strength) to five 
(full strength).  A physical therapy examination of 
December 1995 noted fair muscle tone in the left quadricep 
and muscle strength of 4+.  In January 1996, muscle 
strength in the left lower extremity was found to be 4+ 
and 5.  In March 1996, the veteran complained of 
occasional weakness in the left lower extremity.  On 
examination, muscle strength in his leg was 5.  

An outpatient record of October 1996 reported the 
veteran's complaints of bilateral hamstring pain after 
doing his morning sprints.  The assessment was bilateral 
hamstring strain.  On his retirement examination in 
January 1997, the veteran did not indicate any prior 
history of a left thigh injury or disability.  On 
examination, his lower extremities were noted to be 
abnormal.  The only defect reported as a left knee 
disability.

At his VA examination in April 2001, the veteran denied 
that he currently had a left thigh disability.  His only 
complaints on his examination concerned his right thigh.  
On examination, the muscles of this left lower extremity 
were well-developed without atrophy or wasting.  No 
deformity or symptomatology was found in the left thigh 
area.  The examiner failed to provide a diagnosis for any 
type of left thigh disability.

The veteran has been awarded service-connection for his 
left knee disability, to include the residuals of the 
removal of Mersilene tape.  The service medical records 
indicate that there had been some atrophy to the left leg 
due to the left knee surgery and Mersilene tape.  However, 
the veteran received physical therapy to rehabilitate this 
leg and subsequent in-service physical examinations found 
no disability associated with his left thigh, nor did the 
veteran report any medical history of such a disability at 
the time of these examinations.  The veteran also had a 
left hamstring strain in October 1996 that had resolved by 
the time of his retirement examination in January 1997.  
While the veteran is competent to present lay evidence of 
symptomatology, both the military and medical evidence 
fail to corroborate the existence of a chronic left thigh 
disability.  In fact, the veteran himself affirmed that he 
did not have a left thigh disability at the time of his 
April 2001 VA examination and there is no diagnosis for 
such a disability on the retirement examination of January 
1997 or the VA examination of April 2001.  As the medical 
evidence does not establish the existence of a current 
disability or disease associated with the veteran's left 
thigh, service connection cannot be awarded for this 
alleged disability.

The Board finds that the preponderance of the evidence 
does not support the grant of entitlement to service 
connection for a left thigh disability.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has provided lay evidence 
regarding the existence of a current disability and its 
relationship to his military service, this evidence is not 
competent to establish the required medical diagnosis and 
nexus opinion.  The Board finds that the examination 
reports prepared by competent medical professionals are 
more probative of the existence and etiology of a disorder 
or disability.


Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2001).  Also, 38 
C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, 
pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-
bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully 
noted.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

Normal range of motion in a knee joint is from 0 degrees 
of extension to 140 degrees of flexion.  Normal range of 
motion in an ankle joint is from 0 to 20 degrees 
dorsiflexion and from 0 to 45 degrees plantar flexion.  
38 C.F.R. § 4.71, Plate II.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 
38 C.F.R. § 4.14 does not prevent separate evaluations for 
the same anatomic area under different diagnostic codes 
that evaluate different functional impairments.  See 
Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board concludes that 
the disabilities in the current case have not 
significantly changed, therefore, a uniform rating is 
warranted despite a regulatory change.


Left Knee Disability

The veteran has alleged that the constant pain and 
instability in his left knee warrants a higher evaluation.  
The service medical records indicate that the veteran 
sustained left knee injuries and arthroscopic surgery 
during his military service.  A military X-ray taken in 
September 1982 found mild degenerative changes in the left 
knee joint.  An X-ray of the left knee taken in June 1995 
found no acute fracture or dislocation.  However, there 
were several round and ovoid calcifications present 
inferior and medial to the patella that was opined to be 
hemangioma or post-traumatic changes.

The last orthopedic consultation received by the veteran 
during his military service was in September 1996.  
Examination at that time revealed a long well-healed scar 
on the left knee.  Range of motion was from 0 to 130 
degrees.  There was no evidence of instability, however 
crepitus was found.  The impression was patella-femoral 
pain syndrome.  His retirement examination in January 1997 
noted that his lower extremities were abnormal with a scar 
on his left knee and left knee pain status post surgery.  

At his VA examination in April 2001, the veteran claimed 
that he only had left knee pain during flare-ups 
precipitated by cold weather, jogging or running, or 
prolonged standing and sitting.  He described this pain as 
severe and indicated that it would last from one to two 
hours.  It was alleged by the veteran that his left knee 
was unstable and would give out on him from six to seven 
times a day.  The veteran also complained of occasional 
swelling, weakness, fatigue, lack of endurance, and 
crepitus.  He denied any symptoms of stiffness, redness, 
heat, or locking.  He reported that he self-treated these 
problems with over-the-counter medication and massage.  
The veteran indicated that he wore a knee brace while 
working.  It was noted that the left knee disability 
forced the veteran to do his work and home activities at a 
slow pace.  He acknowledged that he continued to run or 
jog two to three miles every three days.

On examination, there were no signs of pain or limping 
during ambulation.  Muscles were well developed in the 
lower extremities with no evidence of atrophy or wasting.  
There was no swelling or effusion in the left knee joint.  
The surgical scar on the left knee was well-healed with no 
abnormality.  Range of motion testing revealed movement to 
140 degrees flexion, but the veteran demonstrated 
discomfort and mild crepitus during this testing.  There 
was some tenderness to deep palpation on the anterior 
aspect of the left knee.  Testing of the lateral 
collateral ligament was within normal limits, however, the 
drawer sign was positive with mild to moderate anterior 
displacement of the left knee.  A left knee X-ray revealed 
a small spur arising from the inferior aspect of the 
patella on the left which could be secondary to old 
trauma.  There were no acute osteo-articular changes.  The 
soft tissues were unremarkable.  The radiologist noted 
that changes present in the inferior aspect of the left 
patella may represent sequela of a trauma.  The diagnosis 
was residuals of left knee surgery with secondary mild 
osteoarthritis.

The veteran's left knee disability is currently rated 10 
percent disabling effective on July 1, 1997 under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 ("other" impairment of the knee).  
Under this Code, a 10 percent evaluation is awarded for a 
slight degree of recurrent subluxation or lateral 
instability.  A moderate degree of instability is to be 
rated as 20 percent disabling while severe instability is 
evaluated as 30 percent disabling.  

The veteran has claimed that there is instability in the 
left knee joint which results in it giving way on a daily 
basis.  The most recent VA examination found a mild to 
moderate degree of displacement in this joint.  Based on 
this evidence, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's left 
knee instability warrants a 20 percent evaluation under 
Code 5257 for a moderate degree of instability.  A higher 
evaluation is not warranted under this Code as medical 
opinion and objective findings have failed to note a 
severe degree of instability in the left knee.  That is, 
objective testing revealed that the lateral collateral 
ligament was within normal limits and other objective 
testing only revealed a moderate level of displacement.  
Furthermore, there is no radiological evidence of a 
malunion or nonunion of the tibia and fibula in the left 
leg or any objective testing or opinion that has noted a 
marked level of disability in the left knee.  Therefore, 
an evaluation under Code 5262 cannot be established.  The 
veteran has not received a diagnosis or assessment for 
genu recurvatum in regards to his knee complaints and, 
thus, the criteria under Code 5263 is also not for 
application.  Based on the above analysis, the Board finds 
that the preponderance of the evidence is against an 
evaluation of more than 20 percent disabling in the left 
knee joint for residual instability.

Based upon the principle set forth in Estaban, the VA 
General Counsel held that a knee disability may receive 
separate ratings under diagnostic codes evaluating 
instability (Code 5257, 5262, and 5263) and those 
evaluating range of motion (Codes 5003, 5010, 5256, 5260, 
and 5261).  See VAOPGCPREC 23-97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted 
range of motion and instability in a knee joint with a 
service-connected disability can receive separate 
evaluations on the same joint.  See VAOPGCPREC 23-97 (Held 
that a veteran, who has arthritis with restricted motion 
and instability in the knee, may receive separate ratings 
for each set of symptomatology under different diagnostic 
codes).

According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint.  
When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, is to be 
evaluated as 20 percent disabling.  X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups is to be rated as 10 percent disabling.  
The percentage ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service and post-service radiological studies confirm the 
existence of degenerative or arthritic changes to the left 
knee joint.  While the examination of April 2001 appears 
to indicate full range of motion in the left knee, the 
examiner noted that this motion had resulted in discomfort 
for the veteran.  Applying the principles of 38 C.F.R. 
§ 4.40, 4.45, and 4.59, and considering the objective 
evidence of discomfort during range of motion and the lay 
evidence of intermittent pain, fatigue, and lack of 
endurance; the Board finds that the veteran's left knee 
disability has resulted in slight limitation of function 
during flare-ups.  While the latest examination found full 
range of motion, the last in-service orthopedic 
examination of September 1996 noted a slight decrease in 
knee flexion at 130 degrees, and would support the Board's 
finding.  This degree of disability warrants a 10 percent 
evaluation under Code 5010 for degenerative changes with 
slight limitation of flexion.  

The objective evidence of record reveals range of motion 
in the left knee substantially better than that warranting 
any compensable evaluation under either Code 5260 for 
limitation of flexion or Code 5261 for limitation of 
extension.  The examiner of April 2001 provided evidence 
that during flare-ups of symptomatology the veteran's left 
knee would result in him slowing down his activity.  
However, he did not find that any significant degree of 
additional limitation of motion would exist during these 
flare-ups.  Neither has the veteran indicated that during 
flare-ups of his symptomatology his knee experiences any 
significant decrease in motion.  The objective testing of 
range of motion shows practically full range of motion in 
the joint.

As there is no indication of dislocated or removed 
semilunar cartilage or objective evidence of locking or 
effusion in the left knee, evaluations under Codes 5258 
and 5259 are not warranted.  Finally, the medical (to 
include radiological studies) and lay evidence has not 
indicated ankylosis or fixation of the left knee joint and 
consideration of the criteria under Code 5256 would not be 
appropriate.  Thus, a preponderance of the evidence is 
against any compensable evaluation for limitation of 
motion in the left knee.

It is the Board determination that a 20 percent rating is 
warranted under Code 5257 for moderate instability in the 
left knee and a 10 percent rating is warranted for left 
knee degenerative changes with slight limitation of motion 
under Code 5010.  While the veteran is competent to report 
his symptoms, the medical findings do not support higher 
evaluations.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
degree of impairment than the appellant's statements, even 
if sworn.  To the extent that the appellant described 
severe symptomatology associated with his service-
connected disability, his lay evidence is not credible.  
To this extent, the preponderance of the evidence is 
against the claim for higher evaluations and the doctrine 
of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Right Ankle Disability

The veteran has alleged that because of the pain and lack 
of mobility in his right ankle, this disability warrants a 
higher evaluation.  The service medical records indicate 
that the veteran ruptured his right Achilles tendon and 
had it surgically repaired.  The last military orthopedic 
consultation evaluating this repair was conducted in June 
1993.  At that time, the surgical wound was well-healed.  
There was thickening of the heel cord at the rupture site.  
Sensation was intact except for subjective tingling at the 
lateral heel.  Muscle strength was 5.  The toes were warm 
and pink.  The assessment was status post right Achilles 
tendon rupture and percutaneous repair.  On his retirement 
examination in January 1997, his lower extremities were 
found to be abnormal.  However, the only defect noted was 
his left knee disability.

At his VA examination in April 2001, the veteran indicated 
that his right ankle and Achilles tendon disability had 
improved since the repair of his tendon rupture.  He 
complained of occasional pain with cold weather, jogging, 
running, or prolonged sitting.  The veteran also 
complained of increased weakness, but denied any swelling, 
redness, or sensation of heat.  During these flare-ups the 
veteran characterized his pain as severe and sharp.  The 
flare-ups would occur two to three times a day and last 
for two to three minutes and then spontaneously resolve.  
He indicated that he treated these problems with over-the-
counter medication and massage.  It was noted that the 
veteran's right ankle and Achilles tendon disability 
forced him to do his home and job activities at a slow 
pace.  

On examination, there were no signs of pain or limping 
during ambulation.  Muscles were well developed in the 
lower extremities with no evidence of atrophy or wasting.  
The right Achilles tendon area had no swelling, redness, 
deformity, lumps, discomfort, or pain on deep palpation.  
Range of motion in the right ankle was reported to be 
within normal limits and without pain.  X-ray revealed no 
bony abnormalities in the right ankle joint.  The 
diagnosis was residuals of a right ankle Achilles tendon 
repair and Achilles tendonitis that had resolved.

The veteran's right ankle and Achilles tendon disability 
is currently rated as noncompensable effective on July 1, 
1997 under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis) 
and Code 5271 (limited motion of the ankle).  Code 5024 is 
evaluated under the same criteria discussed at Code 5003.  

Under Code 5271, a compensable evaluation requires 
moderate limitation of motion in an ankle joint.  The 
veteran has indicated that flare-ups of his ankle 
symptomatology interfere with his functional abilities.  
However, the April 2001 examiner indicated that these 
periods of symptomatology would only slow down the 
veteran's activity.  There is no objective evidence or 
opinion, nor any lay evidence, that the veteran's flare-
ups of symptomatology has resulted in any substantial 
limitation in the right ankle.  The examiner of April 2001 
established that the veteran's gait was not impaired and 
there was no pain during motion of the right ankle.  
Considering this evidence and the principles of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; the Board finds that during 
flare-ups of symptomatology there would only be a minimal 
limitation of function in the right ankle.  This degree of 
limitation does not warrant a compensable evaluation under 
Code 5271.  There is no medical or lay evidence of 
ankylosis or fixation in the ankle or foot joints, thus, a 
evaluation under the criteria at Codes 5270 and 5272 is 
not warranted.  As there is no radiological evidence of 
malunion of the os calcis or astragalus, or any history of 
astragalectomy, compensable evaluations under Codes 5273 
and 5274 is not appropriate.

It is the Board's determination that a noncompensable 
evaluation is all that is warranted for the residuals of 
the veteran's right ankle injury.  While the veteran is 
competent to report his symptoms, the medical findings do 
not support a higher evaluation.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more 
probative of the degree of impairment than the appellant's 
statements, even if sworn.  To the extent that the 
appellant described severe symptomatology associated with 
his service-connected disability, his lay evidence is not 
credible.  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing 
loss is granted.  Entitlement to service connection for 
tinnitus is granted.  Entitlement to service connection 
for chronic strain of the anterior cruciate ligament of 
the right knee is granted.

Entitlement to service connection for a left Achilles 
tendon disability is denied.  Entitlement to service 
connection for a skin disorder is denied.  Entitlement to 
service connection for right ear hearing loss is denied.  
Entitlement to service connection for a left thigh 
disability is denied.

Entitlement to service connection for a chronic low back 
strain is granted.

Entitlement to an evaluation of 20 percent disabling for 
moderate instability resulting from residuals of a left 
knee injury with post-operative extensor mechanism repair, 
removal of Mersilene tape, and debridement of the 
synovium, is granted; subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Entitlement to an evaluation of 10 percent disabling for 
degenerative changes and slight limitation of motion 
resulting from residuals of a left knee injury with post-
operative extensor mechanism repair, removal of Mersilene 
tape, and debridement of the synovium, is granted; subject 
to the applicable criteria pertaining to the payment of 
veterans' benefits.

Entitlement to a compensable evaluation for residuals of a 
right ankle injury with Achilles tendon repair is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

